                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                 5:19-CR-8
                                                 §
GREGORY LAMONT DILLARD (3)                       §


                                ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable Caroline M. Craven, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Craven conducted a hearing on July 24, 2019, in the form and manner prescribed

by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

#121). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

approve the plea agreement. She further recommended that the Court finally adjudge Defendant as

guilty of Count 1 of the Information and Count 2 of the Indictment. Count 1 of the Information

charges a violation of 21 U.S.C. §846, conspiracy to distribute and possess with intent to distribute

five grams or more of methamphetamine. Count 2 of the Indictment charges a violation of 21 U.S.C.

§841(a)(1) and (b)(1)(C) and 860(a), distribution and possession with intent to distribute

methamphetamine. The Court is of the opinion that the Report and Recommendation should be

accepted. It is accordingly ORDERED that the Report and Recommendation of the United States

Magistrate Judge (document #121) is ADOPTED. It is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

It is finally
        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 of the Information and Count 2 of the Indictment in the above-numbered cause

and enters a JUDGMENT OF GUILTY against the Defendant as to Count 1 of the Information and

Count 2 of the Indictment.

        SIGNED this 8th day of August, 2019.



                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                               2
